In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00137-CV




             IN RE: R. WAYNE JOHNSON




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                      MEMORANDUM OPINION
       R. Wayne Johnson has filed a petition for writ of mandamus asking this Court to give

him relief from a contempt order entered by the Honorable Laurine Blake, Judge of the 336th

Judicial District Court of Fannin County. We deny the requested relief.

       We discern from Johnson’s petition only that the trial court apparently held Johnson in

contempt of court and fined him $300.00. Johnson complains that the trial court had no authority

to enforce the order of another court by holding him in contempt.           Beyond these cryptic

statements, we have no information regarding the facts underlying Johnson’s petition, as Johnson

has failed to provide a record.

        It is the relator’s burden to provide this Court with a sufficient record to establish his

right to mandamus relief. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008,

orig. proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding)); see TEX. R. APP. P. 52.3. The record must include “a certified or sworn copy of

any order complained of, or any other document showing the matter complained of.” TEX. R.

APP. P. 52.3(k)(1)(A). Additionally, the relator must furnish a record that includes a certified or

sworn copy of every document that is material to the relator’s claim for relief and that was filed

in any underlying proceeding. TEX. R. APP. P. 52.7(a)(1). Johnson has not filed a record in this

mandamus proceeding and has thus failed to establish his entitlement to mandamus relief.

       Additionally, as this Court noted in In re Johnson, No. 06-12-00057-CV, 2012 WL
2094424, at *1 (Tex. App.—Texarkana June 11, 2012, orig. proceeding) (mem. op.), Johnson is

on the State of Texas’ list of vexatious litigants. See generally TEX. CIV. PRAC. & REM. CODE
                                                2
ANN. §§ 11.051–.057 (West 2002 & West Supp. 2013). Johnson has not addressed the effect of

these orders in his petition for writ of mandamus relief. 1

        For the reasons stated, we deny Johnson’s petition for writ of mandamus.




                                                     Josh R. Morriss, III
                                                     Chief Justice
Date Submitted:           January 6, 2014
Date Decided:             January 7, 2014




1
 We have previously dealt with Johnson in his capacity as a vexatious litigant, as have at least three of our sister
courts. See In re Johnson, No. 06–11–00116–CV, 2011 WL 5135298 (Tex. App.—Texarkana Oct. 28, 2011, orig.
proceeding) (mem. op.); In re Johnson, No. 06–11–00096–CV, 2011 WL 4686502 (Tex. App.—Texarkana Oct. 7,
2011, orig. proceeding) (mem. op.); In re Johnson, No. 13–12–00024–CV, 2012 WL 171920 (Tex. App.—Corpus
Christi Jan. 18, 2012, orig. proceeding) (mem. op.); In re Johnson, No. 07–10–00254–CV, 2011 WL 2554381 (Tex.
App.—Amarillo June 28, 2011, orig. proceeding) (mem. op.); In re Johnson, No. 07–09–00008–CV, 2010 WL
1904276 (Tex. App.—Amarillo May 11, 2010, orig. proceeding) (mem. op.); In re Johnson, No. 07–10–00202–CV,
2010 WL 4740437 (Tex. App.—Amarillo Nov. 23, 2010, orig. proceeding) (mem. op.); In re Johnson, No. 07–07–
0431–CV, 2009 WL 2225844 (Tex. App.—Amarillo July 27, 2009, orig. proceeding) (mem. op.); In re Johnson,
No. 07–07–0245–CV, 2008 WL 2681314 (Tex. App.—Amarillo July 9, 2008, orig. proceeding); In re Johnson,
No. 07–06–00445–CV, 2006 WL 3543015 (Tex. App.—Amarillo Dec. 8, 2006, orig. proceeding); In re Johnson,
No. 07–04–0009–CV, 2004 WL 76363 (Tex. App.—Amarillo Jan. 16, 2004, orig. proceeding) (mem. op.); In re
Johnson, No. 09–04–129–CV, 2004 WL 584426 (Tex. App.—Beaumont Mar. 25, 2004, orig. proceeding) (mem.
op.).
                                                         3